Per Curiam.

The legal settlement of the pauper was originally in Windham, and the only question is, whether he acquired a settlement in Blenheim, by the purchase of the 100 acres of land of Johannes Hardenbergh, for the consideration of 75 dollars, which was paid. This deed was taken about 20 years ago, and the land was described as lying in the Hardenbergh patent in Ulster county, and it was understood to lie south of Coxe’s line. The pauper cleared, in one season, a part of the land and put in a crop of grain, which he gathered the next year. While he was so at work, he boarded in the town of Blenheim, but he resided there in no other way, nor at any other time; and from 1777, until his removal, he continued to reside in Windham. The 100 acres were at the time claimed adversely, and were in part covered by a lease, and were, undoubtedly, a nart of Due's manor, in Schoharie county, and lay north of the line of the Hardenbergh patent. The pauper afterwards sold his claim under the deed for a horse to one Boyd, who held under Due’s title.
Here was evidently a mistaken purchase. The lands were ■sold as part of the Hardenbergh patent, and, in fact, they did not lie in that patent, and so no “ estate or interest” in the town of Blenheim passed by the deed. Nor can the act of the pauper, in clearing a part, be deemed a title by possession in Blenheim sufficient to gain a residence. His domicil was never changed, and he only went occasionally on the land for a special purpose. The statute never meant that a settlement should be acquired by purchase, if no estate or interest known *9and valid in law passed, and here none was intended to pass but what was covered by the Hardenbergh patent.
The purchase ought, therefore, to be disregarded, and the order of the sessions quashed.
Order quashed.